Title: From Louisa Catherine Johnson Adams to John Adams, 25 September 1817
From: Adams, Louisa Catherine Johnson
To: Adams, John


				No 1
					My Dear John
					Washington 25th. Septbr: 1817
				
				Your Letter my dear Son was received by your father a few days since but he is so extremely busy it is impossible for him to answer it immediately—We are very sorry to observe by your Letter that you are disatisfied with your situation and I must say I think you formed an opinion before you had time to judge either of its advantages or disadvantages.  You must be perfectly sensible that both your father and myself are too anxious to promote your welfare ever to expose you to unnecessary disagreeables and you have yet to learn my dear child that there is no situation however high or however delightful but what has some draw backs. Your father desires me to tell you that he told Mr. Gould that you had studdied the Diatessaron and Virgil which he supposed you had before you left America and that if he has put you into the Class which will be three years before it is prepared you will have the more credit in applying yourself so as to be advanced into the highest class during the present year We have such confidence in your abilities that we are perfectly sure that you have only to exert a little patience and industry to attain every useful and elegant acquirement and I am perfectly sure that you possess a sufficient degree of proper ambition to desire and to aim at excellence. On the subject of your entering the Navy your father says as soon as you have gone through College you should be at liberty to enter but that he looks upon a College education as essential for this profession as for any of what are called the more learned ones and should you ever become a Hero and distinguish yourself as our Commodores have done it will be highly necessary to prove yourself an accomplished Scholar and to know how to detail your exploits with modesty and elegance. As it regards your supply of paper pens  ink &c You father will thank Dr. Welsh to supply and add it to the general charge—Present me kindly to the Dr. his Lady and all the family and tell Charles we were much pleased with his Letter and that I shall answer it tomorrow To your Grandfather, Grandmother George Charles and yourself my and think every thing affectionate from your Mother
				
					L. C. Adams
				
				
					Antoine says your clothes are in the ship that is coming from England and Lucy and Hellen desire to be remembered to you as do all your Cousins
				
			